Citation Nr: 0931574	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for throat cancer.

2.  Entitlement to an initial disability rating higher than 
10 percent for post-operative degenerative joint disease of 
the right knee. 

3.  Entitlement to a disability rating higher than 10 percent 
for a shell fragment wound of the right ankle with a retained 
foreign body.

4.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1969 to October 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge, 
Purple Heart Medal and the Bronze Star Medal with "V" 
device.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and October 2008 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for the right knee 
disability and assigned an initial 10 percent rating for the 
condition effective December 29, 2003.

The issues of entitlement to a disability rating higher than 
10 percent for a shell fragment wound of the right ankle with 
a retained foreign body and to service connection for a left 
wrist disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's throat cancer was not manifested during 
service or until many years after his discharge and has not 
been linked by competent medical evidence to his military 
service.

2.  The Veteran's right knee arthritis is manifested by 
chronic and recurrent pain on motion, functional loss, and 
slight overall limitation of motion of the knee due to pain; 
however; even when pain is considered, the Veteran's right 
knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion; he has full right knee 
flexion.

3.  The medical evidence does reflect a finding of lateral 
instability and the use of a brace which the Board finds to 
be consistent with slight recurrent lateral instability in 
the Veteran's right knee.


CONCLUSIONS OF LAW

1.  The Veteran's throat cancer was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial disability rating greater 
than 10 percent for right knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 
5261 (2008).

3.  The criteria for a separate initial disability rating of 
10 percent, but not greater, for lateral instability of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.1-4.7, 4.21, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
January 2004, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  And for claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the January 
2004 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in July 2004, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

The recent March 2006 letter also informed the Veteran of the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional notice, the 
RO has gone back and readjudicated his claims in the January 
2009 and March 2009 supplemental statements of the case 
(SSOCs) based on any additional evidence received in response 
to that additional notice and since the initial rating 
decision at issue and statement of the case (SOC).  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, in cases, as here with the right knee 
disability claim, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the Veteran, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his written communications, and 
service and VA medical records.  The claims file also 
includes the reports of his most recent March 2009 VA 
compensation examination to assess the severity of his right 
knee disability and right ankle disability, and the March 
2004 VA examination for assess the severity of his throat 
cancer.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  	 

The Board realizes that, to date, VA has not provided the 
Veteran with a medical opinion in response to his throat 
cancer claim.  As will be discussed in detail below, however, 
in light of the uncontroverted facts, the Board finds that 
based upon the evidence, which indicates there is no 
suggestion the Veteran had this condition while in the 
military, and the fact that this cancer is not a disease that 
has been found to warrant presumptive service connection 
based on exposure to Agent Orange, in turn means an 
examination and opinion is not needed to fairly decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2008).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims.

Entitlement to Service Connection for Throat Cancer

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2008).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  The following 
diseases are associated with herbicide exposure for the 
purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) 
(2008).  So, service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2002).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the record does not reveal any current residuals of 
throat cancer.  Instead, the Veteran asserts that his prior 
throat cancer, diagnosed and treated in 1999 before he filed 
his claim for service connection, was caused by service.  The 
claims file does not contain any medical records establishing 
the Veteran's diagnosis and treatment of throat cancer.  
However, the March 2004 VA compensation examiner accepted the 
Veteran's past history of throat cancer and diagnosed the 
Veteran with "history of carcinoma of the soft palate with 
no apparent recurrence."  So, therefore, the Board will give 
the Veteran the benefit of the doubt, and find that he meets 
the initial requirement of a current disability of throat 
cancer.

So the determinative issue is whether the Veteran's throat 
cancer is attributable to his military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records (STRs) are 
unremarkable for any complaint, diagnosis of, or treatment 
for throat cancer.  At his May 1971 military separation 
examination, his mouth and throat were reported as normal, 
and there was no notation regarding cancer.  His military 
service ended in October 1971.

Post-service, according to the Veteran, he was diagnosed and 
treated for throat cancer in 1999.  As previously mentioned, 
these records are not currently in the claims file.  However, 
the VA Medical Center (VAMC) outpatient treatment records and 
the VA compensation examinations do indicate that the Veteran 
has a history of throat cancer.  The Veteran left the service 
in 1971 and did not complain of symptoms until almost 30 
years later.  This intervening lapse of so many years between 
his separation from military service and the first documented 
manifestation of this claimed disorder is probative evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

In March 2004, the Veteran was afforded a VA compensation 
examination, and the VA examiner diagnosed the Veteran with 
"history of carcinoma of the soft palate with no apparent 
recurrence."  However, the VA examiner did not state whether 
the Veteran's history of throat cancer was attributable to 
his active military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2008).  

Thus, the Veteran's contentions notwithstanding, none of the 
VAMC physicians that have had occasion to evaluate or examine 
him, or anyone else for that matter, have attributed the 
throat cancer to his military service.  Additionally, the 
herbicide presumption does not apply to the Veteran, a 
Vietnam Veteran, because oropharyngeal cancer is not one of 
the diseases associated with herbicide exposure.  38 U.S.C.A. 
§ 1116(a)(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(e) 
(2008).  And there is no medical evidence, either, directly 
linking the throat cancer to exposure to toxic herbicides 
(e.g., the dioxin in Agent Orange).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (where the Federal Circuit Court 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude establishing entitlement to service connection with 
proof of actual direct causation, even when the Veteran does 
not have one of the listed presumptive conditions).

The VA Secretary (based on findings by the National Academy 
of Sciences) recently determined that there remains no 
positive association between herbicide exposure, and oral, 
nasal, and pharyngeal cancer.  In a Notice published in the 
Federal Register in June 2007, the Secretary stated in 
pertinent part that:

[o]ral, nasal, and pharyngeal cancers are 
relatively rare in the United States and thus 
difficult to study epidemiologically . . . NAS 
noted in [its initial report in July 1993] and 
subsequent reports that there was inadequate or 
insufficient evidence to determine whether an 
association exists between herbicide exposure and 
oral, nasal, and pharyngeal cancer.

See 72 Fed. Reg. 32395, 32397 (June 12, 2007).

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
throat cancer, he does not have the necessary medical 
training and/or expertise to give a probative opinion on the 
cause of his current disability - and, in particular, whether 
this condition is traceable back to his military service.  
This is a medical, not lay, determination.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for throat cancer.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  Accordingly, the appeal is denied.

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for a Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for 
times since the effective date of his award when his 
disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).
The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected right knee disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5010, arthritis due to trauma, substantiated by x-
ray findings (2008).

Under DC 5010, arthritis, if as here due to trauma, is rated 
as degenerative arthritis or osteoarthritis under DC 5003.  
Under DC 5003, degenerative arthritis, a 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is X-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 also indicates the 
arthritis will be rated on the basis of the extent it causes 
limitation of motion in the affected joint.

Under DC 5257, for "other" knee impairment, a 10 percent 
rating is warranted for "slight" recurrent subluxation or 
lateral instability.  A higher 20 percent rating requires 
"moderate" recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in VA's Rating 
Schedule.  And rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  That 
is to say, use of these descriptive terms is not altogether 
dispositive of the rating that should be assigned, but it is 
nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VA's General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under DC 
5003-5010 (for the arthritis) and DC 5257 
(for the instability) based on additional disability.  It was 
specified that, for a knee disorder already rated under DC 
5257, a claimant would have additional disability justifying 
a separate rating if there is limitation of motion under DC 
5260 (flexion) or DC 5261 (extension).  Hence, if a claimant 
has a disability rating under DC 5257 for instability of the 
knee and there is also X-ray evidence of arthritis and 
resulting limitation of motion, a separate rating is 
available under DC 5003-5010.  Likewise, if a claimant has a 
disability rating under DC 5003 for arthritis of the knee, 
and there is evidence of instability, a separate rating is 
available under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) (clarifying that, to receive separate ratings on this 
basis, the Veteran must at least have sufficient limitation 
of motion to meet the threshold minimum requirements for a 0 
percent rating under either DC 5260 or 5261, for flexion or 
extension respectively, or have pain causing additional 
limitation of motion to at least these extents).  It is also 
possible to receive separate ratings for limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) for 
disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 
17, 2004).

Furthermore, when an evaluation of a disability, such as in 
this case, is based upon limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
DC, any additional functional loss the Veteran may have 
sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In March 2004, the Veteran was afforded a VA compensation 
examination.  The VA examiner reviewed the claims file for 
the pertinent medical and other history.  The Veteran stated 
that he experiences pain, weakness, stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, and lack of endurance in his right knee.  The 
Veteran takes Motrin for treatment.  The Veteran does not use 
a cane, crutches, corrective shoes, or, a brace.

Upon examination, the Veteran's gait was normal.  His right 
knee presented symptoms of:  painful motion, weakness, 
abnormal movement, guarding of movement, and, tenderness.  
The Veteran's right knee did not present symptoms of:  edema, 
effusion, redness, heat, or, subluxation.  The VA examiner 
determined that the Veteran had instability, but then later 
stated that the Veteran's stability was good.

X-ray evidence of the right knee showed minor osteopenia with 
a deformity of the right patella.  

The Veteran's ranges of motion for his right knee were as 
follows:  backward extension was -2 degrees (normal is 0 
degrees); and, forward flexion was 0-112 degrees (normal is 
0-140 degrees).  

The VA examiner diagnosed the Veteran with degenerative joint 
disease of the right knee postoperative.

In June 2004, the Veteran was afforded a VA compensation 
examination.  The Veteran stated that he experiences mild 
loss of function in his right knee with decreased range of 
motion and pain.  The VA examiner determined that the 
Veteran's right knee problem was related to his right ankle 
problem.  

In March 2009, the Veteran was afforded a VA compensation 
examination.  The VA examiner reviewed the claims file for 
the pertinent medical and other history.  The Veteran stated 
that he experiences pain, swelling, and problems with 
prolonged standing and walking.  He has severe joint flare-
ups three times per month that last for approximately an hour 
each.  The Veteran stated that these flare-ups limit his 
functional impairment by 65-70%.  The Veteran uses a cane and 
brace on an intermittent, but frequent basis.

Upon examination, the Veteran's gait was normal.  His right 
knee presented symptoms of:  pain, stiffness, weakness, 
repeated effusions, and, decreased speed of the joint motion.  
The Veteran's right knee did not present symptoms of:  
abnormal weight-bearing, deformity, giving way, instability, 
incoordination, dislocation, subluxation, locking pain, loss 
of bone, a mass behind the knee, clicks or snaps, grinding, 
meniscus abnormality, incapacitating episodes, or, 
inflammation.  The VA examiner determined that he had a bony 
joint enlargement with crepitation.  The Veteran had a 
patellar abnormality involving subpatellar tenderness.  

X-ray evidence of the right knee showed minor osteopenia with 
a deformity of the right patella.  Additionally, the x-ray 
showed mild soft tissue swelling in the suprapatellar region, 
with possible mild effusion.

The Veteran's ranges of motion for his right knee were as 
follows:  backward extension was 0 degrees (normal); and, 
forward flexion was 0-100 degrees (normal is 0-140 degrees).  
The VA examiner noted that there was no objective evidence of 
pain with active motion.  

In regards to the effects of the condition on the Veteran's 
occupation and daily living activities, the VA examiner 
determined that the Veteran was currently retired, and does 
have moderate difficulty with his occupation and activities 
of daily living due to his right knee disability.
The VA examiner diagnosed the Veteran with degenerative joint 
disease of the right knee.

The Veteran was also treated by the VAMC for complaints of 
arthritis and pain in his right knee from January 2003 to 
July 2004.  

Specifically, in January 2003, the Veteran stated that he was 
experiencing chronic pain and stiffness in his right knee 
joint.  The VA physician determined that the Veteran had 
normal gait.  The Veteran did not have symptoms of:  
swelling, erythema, stiffness, tenderness, or, atrophy.  The 
Veteran was diagnosed with arthralgia of knee.

In September 2003, x-rays of the right knee were taken that 
revealed an old healed fracture of the patella with 
suggestion of a tiny suprapatellar joint effusion.  

In October 2003, the Veteran was diagnosed with multiple 
musculoskeletal problems secondary to degenerative joint 
disease.  

This evidence shows the Veteran is not entitled to a rating 
higher than 10 percent under DC 5010.  The evidence is 
unremarkable for any diagnosis, complaint of, or treatment 
for occasional incapacitating exacerbations.  In fact, the 
Veteran denied symptoms of incapacitation at the March 2009 
VA examination.  

The evidence also does not support more than a 10 percent 
rating under DC 5010 since the Veteran had only slight 
limitation of motion on flexion (to 100 degrees rather than 
the normal 140 degrees, even considering his pain, which 
still far exceeds the requirements for even the minimum 
noncompensable rating of 0 percent under DC 5260); and since 
he had no additional functional impairment, including 
additional limitation of motion, from the DeLuca factors such 
as pain, weakness, impaired endurance, or fatigue.  He also 
had only slight limitation of motion on extension, to 2 
degrees, which is even inconsistent with the minimum 
noncompensable rating of 0 percent under DC 5261.  

While the evidence shows the Veteran is not entitled to a 
rating higher than 10 percent under DCs 5010, 5260, and 5261, 
the Board finds that the evidence does warrant a separate 
rating of 10 percent for lateral instability.  More 
specifically, the March 2004 VA examiner determined that the 
Veteran had some instability in the right knee.  In addition, 
while the March 2009 VA examiner did not find instability in 
the knee, he did find that the Veteran wore a brace on a 
frequent basis.  Thus, giving the Veteran the benefit of the 
doubt, the Board finds that he is entitled a separate 10 
percent rating for lateral instability of his right knee.

The evidence does not show that the Veteran is entitled to a 
rating higher than 10 percent under DC 5257.  The evidence of 
record does not establish that the Veteran's right knee 
presents symptoms of moderate recurrent subluxation or 
lateral instability.  The evidence of record contains only 
one possible diagnosis for lateral instability (March 2004 VA 
compensation examination); however, even that VA examiner 
stated that the Veteran's stability was good.  Additionally, 
in the June 2004 and March 2009 VA examinations, the VA 
examiners determined that the Veteran does not currently 
experience subluxation or instability.  The VAMC records are 
also unremarkable for any complaint, diagnoses of, or 
treatment for subluxation or lateral instability of the 
Veteran's right knee.  Therefore, the Veteran is not entitled 
to a separate rating higher than 10 percent under DC 5257.
	
With respect to entitlement to a higher rating for arthritis, 
the Veteran's contentions regarding his right knee disability 
are outweighed by the post-service medical record which, as a 
whole, provides evidence against a finding that the Veteran 
has X-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations; or, compensable limitation of 
flexion or extension.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  However, with the exception of the newly assigned 
10 percent rating under DC 5257, the Veteran has not met the 
requirements for a higher or additional separate rating at 
any time since the effective date of his award.

For these reasons and bases, while the evidence supports a 
separate 10 percent rating under DC 5257, the preponderance 
of the evidence is otherwise against a higher rating under DC 
5257, a higher rating for arthritis, or a separate rating for 
flexion and/or extension - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The circumstances of this case also are not so exceptional or 
unusual as to require extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  By his own admission, the Veteran's right 
knee disability does not cause any significant impairment in 
his occupational functioning.  During his recent March 2009 
VA compensation examination, he acknowledged that he does 
have moderate difficulty with his occupation and activities 
of daily living due to his right knee disability.  This level 
of occupational and other impairment in his daily living is 
contemplated by the schedular ratings he already has.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Moreover, most, if not 
all of the evaluation and treatment the Veteran has received 
for his right knee disability has been on an outpatient 
basis, not as an inpatient.  So referral for extra-schedular 
consideration is not warranted under the circumstances of 
this case.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Service connection for throat cancer is denied.

The claim for an initial disability rating higher than 10 
percent for the right knee arthritis is denied.

A separate 10 percent rating, but not greater, for 
instability of the right knee is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In regards to the Veteran's claim for service connection for 
a left wrist disorder, VAMC x-rays from September 2003 show 
that the Veteran currently has degenerative joint disease in 
the radiocarpel joint of his left wrist.  In statements 
submitted to the RO, the Veteran stated that he sustained an 
injury to his left wrist during the same time period when he 
injured his right ankle during service.  Therefore, an 
examination and opinion are needed before the Board may make 
an informed decision concerning this claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim of entitlement to an 
increased rating for his right ankle disability, upon a 
review of the Veteran's STRs, the Board finds that the 
Veteran sustained a fragment wound of the right ankle in 
March 1970.  The wound was cleaned and dressed.  The Veteran 
later developed a staph infection at the wound site.  At that 
time, the Veteran's right ankle displayed some post-tibial 
nerve damage.  Beginning in May 1970, the Veteran received a 
permanent profile for limited duty because of this nerve 
damage.  The Veteran's May 1971 military discharge 
examination had no notations regarding swelling, limitation 
of motion, or nerve damage of the right ankle.  However, the 
examination report did show that the Veteran had a scar on 
his right ankle.

With respect to the issue of entitlement to a rating in 
excess of 10 percent under DCs 5271-5010 for a shell fragment 
wound of the right ankle with a retained foreign body, the 
Board has carefully examined the examinations conducted for 
the purpose of assessing the nature and severity of this 
disability in March 2004, June 2004, and March 2009, and 
finds that these examinations are inadequate for rating 
purposes.  

These deficiencies include the lack of review of the claims 
file by the VA examiner in the March and June 2004 
examinations, the lack of findings that would permit the 
Board to determine the muscle groups involved with respect to 
the fragment wound to the right ankle, and the extent of 
muscle damage to each involved muscle group, the lack of 
findings that would permit the Board to determine the nerves 
that were damaged as a result of the fragment wound to the 
right ankle, and the extent of current nerve damage, and the 
lack of findings that would permit the Board to determine the 
scarring from the fragment wound to the right ankle, the 
extent of that scarring, and whether any such scarring is 
painful on examination. 

Consequently, the Board finds that this claim must also be 
remanded for further examination to determine the nature and 
extent of the Veteran's residuals of fragment wounds to the 
right ankle.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not that his left wrist disorder 
is related to or had its onset in-service, 
to specifically include his combat 
experiences in Vietnam.  The claims folder 
should be made available and reviewed by 
the examiner.  In offering this 
assessment, the examiner must acknowledge 
and discuss the Veteran's report of a 
continuity of left wrist symptoms since 
service.  All findings and conclusions 
should be set forth in a legible report.

2.  Thereafter, make arrangements for the 
Veteran to have appropriate examination to 
determine the current condition of his 
shell fragment wound of the right ankle 
with a retained foreign body.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be conducted.  The examiner should 
identify all residuals attributable to the 
Veteran's service-connected fragment wound 
to the right ankle, to include any scars, 
muscle, orthopedic, and neurological 
residuals.

The examiner should report the range of 
motion measurements for the right ankle, 
including ankle dorsiflexion and plantar 
flexion, as appropriate.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should additionally be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-ups 
or when the left and right ankle/foot are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment in terms of slight, moderate, 
moderately severe, and severe, including 
any muscle impairment of the affected 
Muscle Groups.  The examiner should also 
describe in detail the Veteran's scars, 
including whether they are painful on 
examination.

The examiner(s) should also state whether 
there are any neurological residuals 
associated with the Veteran's service-
connected disability and identify any 
nerves involved.  If so, the examiner(s) 
should also specifically discuss the 
extent, if any, of paralysis of the nerves 
involved.

Finally, the examination report must 
provide complete rationale for all 
findings and conclusions.

3.  Then readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the Veteran and 
his representative should be provided with 
a SSOC.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


